BALDOCK, Circuit Judge,
specially concurring.
Article III of the United States Constitution restricts the jurisdiction of the federal courts to “cases and controversies.” U.S. Const, art. Ill, § 2, cl. 1. Constitutional and prudential limitations arising out of Article III — ripeness and mootness — prohibit our reaching the merits in a dispute which very likely presents questions of only academic concern. See, e.g., Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41, 57 S.Ct. 461, 463-64, 81 L.Ed. 617 (1937); Gulf Publishing Co. v. Lee, 679 F.2d 44, 46 (5th Cir.1982). When the injunction was dissolved on October 12, 1988, this appeal was not ripe for adjudication on the merits, and was probably moot because there may have been enough valid signatures to certify the initiative for the ballot. Hence, I cannot join in the majority opinion.
The district court enjoined the Colorado election on the “English Only” initiative after striking signatures from petitions deemed to have been circulated in certain “bilingual” counties in violation of the Voting Rights Act, 42 U.S.C. §§ 1973b(f)(4), 1973aa-la(c). Montero v. Meyer, 696 F.Supp. 540, 551 (D.Colo.1988). The court expressly stated, however, that “[i]f sufficient signatures remained to satisfy the requirement of Colorado law for certifying an initiative for the ballot after all signatures appearing on petitions circulated in any of the 12 ‘bilingual counties’ had been stricken, then failure to comply with the Voting Rights Act would not prohibit the ballot initiative from proceeding.” Id. at 550.
The information contained in the appellate record shows 50,668 signatures of state-registered voters were necessary for placement of the initiative on the ballot. See Colo.Rev.Stat. § 1-40-105 (Supp.1987). Although the Secretary of State originally accepted 98,593 signatures, the district court struck 61,719, leaving only 36,874 signatures applicable towards the requisite number. On September 19, 1988, the Secretary issued a ruling that 13,794 additional signatures were required for ballot certification.
In accordance with the district court’s opinion, the Secretary then received affidavits of petition circulators to rebut the presumption that petitions containing signatures of persons listing their address as within a bilingual county were, in fact, circulated in that county. See Montero, 696 F.Supp. at 550. After reviewing the affidavits, the Secretary of State concluded that 13,665 more signatures were proper, but that the total of 50,539 (36,874 + 13,665) was still insufficient.
*611The private defendants subsequently withdrew the original petitions and later resubmitted them under the authority of Colo.Rev.Stat. § 1-40-109 (Supp.1987) with 35,407 additional signatures gathered consistent with the district court’s order. These new signatures raised the total to 85,946 (35,407 + 50,539); 35,278 (85,946 - 50,668) more than needed to place the initiative before the electorate. The Secretary of State certified the signatures on October 5, 1988.1
Of course, these facts and numbers are not conclusive. Rather, I proffer them to illustrate the need for further factual findings by the district court before we express our views with what quite possibly is now an “advisory opinion on abstract propositions of law.” Hall v. Beals, 396 U.S. 45, 48, 90 S.Ct. 200, 202, 24 L.Ed.2d 214 (1969). Because prematurely reaching the merits of a case is beyond the proper role of the federal judiciary and may lead to ill-advised adjudication, courts must avoid needless lawmaking. 13A C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 3532.1 at 115 (2d ed. 1984).
The doctrine of ripeness, designed to prevent courts from adjudicating theoretical disagreements, requires the evaluation of “both the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.” Abbott Laboratories v. Gardner, 387 U.S. 136, 149, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681 (1967). “Inasmuch as ‘ripeness is peculiarly a question of timing, it is the situation now rather than the situation at the time of the District Court’s decision that must govern.’ ” In re Grand Jury, 604 F.2d 69, 72 (10th Cir.1979) (quoting Regional Rail Reorganization Act Cases, 419 U.S. 102, 140, 95 S.Ct. 335, 357, 42 L.Ed.2d 320 (1974)). Moreover, further factual development in certain instances may be considered essential in triggering ripeness on appeal. L. Tribe, American Constitutional Law § 3-10 at n. 24 (2d ed. 1988).
On the other hand, a case is moot if the passage of time has eliminated the necessity of its resolution. “The requisite personal interest that must exist at the commencement of the litigation (standing) must continue throughout its existence (mootness).” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 397, 100 S.Ct. 1202, 1209, 63 L.Ed.2d 479 (1980). Consequently, if mootness evolves on appeal, “the judgment below normally is vacated with directions to dismiss the complaint.” City of Mesquite v. Aladdin's Castle, Inc., 455 U.S. 283, 288 n. 9, 102 S.Ct. 1070, 1074 n. 9, 71 L.Ed.2d 152 (1982).
In this instance, the private defendants apparently garnered sufficient signatures to place the initiative on the ballot without resort to the signatures obtained in the bilingual counties after the district court entered its preliminary injunction. Due to time constraints, however, we held oral argument on the merits of this appeal without first having an opportunity to consider developments subsequent to entry of the injunction. Nevertheless, twelve days remained between the time the injunction was dissolved upon the merits, October 12, 1988, and the start of absentee voting in Colorado, October 24, 1988. This was ample time for a partial remand to the district court for a determination within seven days as to whether sufficient signatures now exist to satisfy the requirements of Colorado law for certifying the initiative for the ballot, excluding all signatures appearing on petitions circulated in the bilingual counties. Only upon receipt of these additional findings could we properly bring this appeal to final disposition by dismissing it as moot or addressing its merits. See United States v. Affleck, 765 F.2d 944, 953-54 (10th Cir.1985) (en banc); Battle v. Anderson, 594 F.2d 786, 793 (10th Cir.1979) (cases partially remanded for factual findings while appellate court retained jurisdiction). Therefore, I am unable to express *612an opinion on the issue of whether the Voting Rights Act applies to the Colorado initiative process.
However, I do agree that the preliminary-injunction was correctly lifted on October 12. Given the extreme likelihood that the appeal was moot, the injunction was unwarranted and the election machinery should have been allowed to proceed. For these reasons, I specially concur.

. Furthermore, because the parties appear to have stated incorrectly during the hearing on the preliminary injunction that El Paso County, Colorado, was covered by the bilingual printing requirements of the Voting Rights Act, the district court may have improperly struck 29,158 signatures. See 53 Fed.Reg. 736 (Jan. 12, 1988) (listing counties covered by §§ 1973b(f)(4), 1973aa-la(c)).